Citation Nr: 0638441	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  05-03 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty between June 1975 and 
February 1978.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

Allergic rhinitis is not attributable to service.


CONCLUSION OF LAW

Allergic rhinitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
April 2004 essentially complied with statutory notice 
requirements as outlined above.  However, notice of the 
disability rating and effective date elements was not 
provided.  While this is error, the Board finds that the 
error is harmless and non-prejudicial to the appellant as the 
benefit sought could not be awarded even had there been no 
error because the weight of the evidence is against the 
claim.  Therefore, the appellant is not prejudiced by a 
decision in this case and a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records and private treatment records have been associated 
with the claims folder.  Additionally, the appellant as 
afforded VA examinations in May 2004 and August 2005.  She 
was also afforded an opportunity to appear for a hearing, 
which she declined in her substantive appeal.  The appellant 
further indicated in an October 2005 statement that she could 
not obtain additional treatment records showing continuity of 
treatment for allergic rhinitis.  We find that there is no 
indication that there is any additional relevant evidence to 
be obtained either by the VA or by the appellant, and there 
is no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

In this case, the appellant served on active duty from June 
1975 to February 1978.  She was seen for complaints of nasal 
congestion and runny nose in February and March 1976, and the 
impression was chronic allergic rhinitis in March 1976.  
There were no subsequent complaints or findings for allergic 
rhinitis in service.  Notably, on subsequently dated 
enlistment examinations in December 1982 and September 1985, 
the history portion shows that the appellant denied ear, nose 
and throat trouble, sinusitis, and hay fever.  Clinical 
findings were normal.  Following service, there are no 
documented complaints or findings for allergic rhinitis until 
May 1994, which is roughly more than 18 years after the in-
service diagnosis for allergic rhinitis.  Private treatment 
records from Dr. M.D. show problems with sinusitis since 
September 1990.  VA examinations in May 2004 and August 2005 
show a diagnosis for allergic rhinitis with frequent sinus 
infections.  Neither the private nor VA medical evidence of 
record suggests any nexus between the current medical 
findings and those in service.  Also, the appellant has not 
offered any history of continuity of symptomatology since 
service discharge.  The Board finds persuasive the opinion of 
the VA examiner that there was clearly no evidence of a 
chronic ongoing nasal or paranasal disease to substantiate a 
claim of chronic problems.  This tends to support a 
conclusion that any problem that may exist currently is 
unrelated to service.  (The opinion and examination also 
comply with the Court's holding in Duenas v. Principi, 18 
Vet. App. 512 (2004).)  The Board has carefully weighed the 
evidence of record and finds that the preponderance of the 
evidence is against service connection for allergic rhinitis.  
See 38 C.F.R. § 3.380 (2006).

The Board acknowledges the appellant contention that she has 
allergic rhinitis due to gas chamber training (and use of a 
gas mask) during boot camp in service.  However, she is not 
competent to provide a medical opinion as to the cause of her 
current allergic rhinitis.  Bostain v. West, 11 Vet.App. 12, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet.App. 492 
(1992); see also, Routen v. Brown, 10 Vet.App. 183, 196 
(19997)("a layperson is generally not capable of opining on 
matters requiring medical knowledge.").  Furthermore, VA 
examiners in May 2004 and August 2005 opined that it is 
unlikely that there is any relationship between gas mask 
testing or exposure to noxious gases in service and the 
appellant's current allergic rhinitis.  Furthermore, the VA 
examiner in August 2005 found such a relationship "highly 
unlikely."  The medical opinion of the VA examiners is the 
only probative evidence in this matter.  As such, the Board 
finds that the appellant's current allergic rhinitis disorder 
may not be attributed to gas exposure in service.

Accordingly, the claim is denied.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for allergic rhinitis is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


